DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 

Brandt et al. (US 10,660,389) and Dainese (EP 3243398). Brandt et al. (hereinafter Brandt) 

discloses a helmet liner coupler including a plug (74’) having a second diameter extending away 

from a base having a first diameter that is more than the second diameter and the plug 

(74’) is configured to engage in an interference fit with a female tubular member (70’) as shown 

in figures 13A and 13B.  However, Brandt does not show the liner coupler having the base 

configured to engage the helmet liner to a helmet. 

 	Dainese discloses a liner coupler (20) having a base (25) configured to engage a liner (10) 

being made of a soft comfort liner, subparagraph 32,  being coupled to a helmet (12). Further, a 

plug extends from the base (25) defining a diameter that exceeds a diameter of a female tubular 

member (35) and the base has a diameter that exceeds the diameter of the plug as shown in 

figure 3.  Also,  a neck (26) is disposed between the plug and the base (25) having a diameter 

smaller than a diameter of the plug and smaller than a diameter of the base as also shown in 



figure 3.  In addition, the tubular member is embedded in the impactive absorption liner, 

subparagraph 15 and as shown in figure 1.  
	

It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the that the helmet of Brandt is provided with liner coupler having a base 

configured to engage the helmet liner to a helmet as taught by Dainese in order to provide an 

easily removable attachment of the helmet liner to the helmet to make the device cost effective or 

depending on end use thereof. 


With regard to claims 8 and 14, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the that the helmet liner of Brandt when 

viewed with Dainese will substantially allow the base of the coupler to pinch the liner as shown 

in figure 3 to the helmet for a secured attachment or depending on end use thereof.  

Furthermore, with regard to claims 10 and 16, it would have been obvious to one skilled 

in the art before the tubular member of  Brandt when viewed with Dainese can be made but not 

limited to an impact absorption member, etc. so that that the device is comfortable and does not 

protrude on the head upon impact or depending on particular application thereof. 

 Also, Furthermore, with regard to claim 11, it would have been obvious to one skilled in 

the art before the tubular member of  Brandt can be embedded in the impact absorption liner as 

taught by Dainese so that the device is comfortable when donned or end use thereof. 
 
 


Allowable Subject Matter
3.	Claims 5-7, 12, and 17-19 are  objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 each discloses a liner releasably fastened to a 

helmet shell by a coupler.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 14, 2022						   /TAJASH D PATEL/                                                                                                  Primary Examiner, Art Unit 3732